   Case 2:21-cv-00525-RAH-JTA Document 18 Filed 09/13/21 Page 1 of 1




                                                          4,q00Pizitt THIS*Omni on/
tENDEFWCOiliPLETE ii-1/S..SEctitsA/
                                                           A. Signature
• Complete items 1, 2, and 3.                                                                           0 Agent
• Print your name and address on the reverse
    so that we can return the card to you.
                                                                                    c_lq                0 Addressee
                                                                                                    C. D te of elivery
                                                                  eivecik (Printed Name)
111 Attach this card to the back of the mailpiece,
    or on theiront if s_oacc.—^                            B.ri   aa9111 10e                    - I( aI
                                                                     ddress different from item 1?    Y
                                                                       delivety address below:     El No
                    .0sman
    Diadd         ln

                Lane
    52 Spaniel       36054
    Pik e Roa ci, AL-                                                       2I W52-5
                                                          T—

                 1  1 1 1
     lE191 .,!Joi31'8 o3121 1,111 61519LI
                                                 3. Service Type
                                                 0 Adult Signature
                                                 0 Adult Signature Restrlcted Delivery
                                               ...gl-Certifleci Mail®
                                                 0 Certified Mall Restricted Delivery
                                                  El Collect on Delivery
                                                                                                D Priority Mail Express®
                                                                                                0 Registered MaiITM
                                                                                                0 Registered Mail Restricted,
                                                                                                  Delivery
                                                                                               -rmleturn   Receipt for
                                                                                                  Merchandise
                                                                                                0,Slgnature ConfirmatlonTM ,
                           •                     .0_Collect on,De    ily lestricted Delivery
         . . .,   .. ,  14 1:      !,.    ill',       1,11.1' 1                    i1     1     p pignatute Contintlation
                                                                  '
                                                                  I    ' 1,1 Ddlivdry
                                                                    Restricte  1 '              'Restricted Delivery
         1018 1 3E1180 010E11E1 1 4111 20
                                       /  91  143      1111"

                                                      _   „                                    Domestic Return-Fieceipt
 PS Form 3811,....1u)y 291r,m3p-42-cioor90
